



COURT OF APPEAL FOR ONTARIO

CITATION: Firstonsite Restoration Limited v.
    4049 River Road GP Inc., 2019 ONCA 1007

DATE: 20191219

DOCKET: C67025

Trotter, Zarnett and Jamal JJ.A.

BETWEEN

Firstonsite Restoration Limited

Plaintiff

(Respondent)

and

4049 River Road GP Inc., 4049 River Road LP
,

Debbie Bush, Andrezej Kenpnski

and Hunter Milborne

Defendants

(Appellants)

Robert J. Kennaley, for the appellants,
    4049 River Road GP Inc., 4049 River Road LP

Raymond M. Slattery and Sepideh K.
    Nassabi, for the respondent

Heard and released orally: December 16, 2019

On appeal from the judgment of Justice
    Edward M. Morgan of the Superior Court of Justice, dated July 23, 2018.

REASONS FOR DECISION

[1]

The motion judge granted summary judgment for
    payment of invoices the respondent issued to the appellants for demolition and
    clean-up work performed by the respondent on the appellants property, which had
    been damaged by fire.

[2]

The respondent had been selected by the appellants
    insurer, but it is not disputed that the appellants are responsible for
    payment. The appellants position on the appeal is that the motion judge erred
    in not finding a genuine issue requiring a trial concerning the amount properly
    owing. We disagree.

[3]

The motion judge was entitled to find that there
    was no genuine issue requiring a trial with respect to the amount. The
    respondent led evidence of the contract, its performance, the expenses it
    incurred, the supplies it delivered and the labour it performed. The motion judge
    found that the respondent had produced every receipt, suppliers invoice,
    workers timesheet and other documentation to back up its invoices. The final
    amount was set after a company appointed by the appellants insurer audited the
    invoices, and it was set taking into account the reduction the auditor had suggested.

[4]

The appellants did not cross-examine. The motion
    judge was entitled to find their efforts to raise doubt about the amount owing
    to be insufficient to raise a genuine issue requiring a trial. His decision is entitled
    to deference.

[5]

The appeal is accordingly dismissed.

[6]

The respondent is entitled to its costs in the
    amount $20,000, inclusive of all taxes and disbursements.

Gary Trotter J.A.

B. Zarnett J.A.

M. Jamal J.A.


